Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Crinkle 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the combination of the rigid spinal rod of claim 1 and the dampening rod of claim 12 and its dependents must be shown or the feature(s) canceled from the claim(s) and 
the combination of the telescoping spinal rod of claim 17 and the components of clam 1 must be shown of the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
Reference number 395 described as a wider bell region in paragraph [0056].  
Reference number 280 described as an internally threaded region in paragraph [0057].

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification found such a mechanism, which is distinct from the spool and turnbuckle embodiments, shown in figure 5.  It appears to be a pawl and ratchet mechanism.  Therefore for purposes of examination the structure deemed sufficient to perform the function of locking is a pawl and ratchet mechanism or functional equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Objections
Claim 19 is objected to because of the following informalities:  For purposes of clarity and consistency “a rigid spinal rod” should read “a first rigid spinal rod” in line 10 and all recitations thereafter.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 - 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 positively recites a first vertebra of a subject in line 2, as opposed to a . 
Claim 5 positively recites a structure of a third vertebra. 
Claim 8 positively recites the structure or a second structure of the third vertebra and fourth vertebra. 
Claim 18 positively recites the first and second vertebra.
Claim 19 positively recites the first vertebra, second vertebra, third vertebra and fourth vertebra. 
Claim 20 positively recites a subject and vertebra and further a structure of the vertebra and second vertebra.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 12 - 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 12, and its dependents, recite that the compressible spinal connector comprises a dampening spinal rod.  A review of the specification explains how the dampening spinal rod works (paragraph [0056] and Fig. 2), but it is unclear how the dampening rod would work with the elements recites in claim 1 (a rigid spinal connected to a first and second bone anchor and a compressible spinal connector connected to a third vertebra).  Figure 2 shows the dampening rod (400) being engaged with the first (10) and second (30) bone anchors.  It is unclear if the dampening rod is in place of the rigid spinal rod of claim 1 or in addition to the rigid spinal rod.  It is also unclear if the embodiments shown in figure 2 are supposed to be in addition to those shown in figures 3 and 8 or are separate embodiments. If the dampening rod is in place of the spinal rod it would not be able to function because there would be no rigid segment.  If the dampening rod is in addition to the rigid rod, then the anchor would be unable to house both.  Therefore one skilled in the art would not be able to make and use the entire scope of the claimed invention without undue experimentation.
Claim 17 recites that the compressible spinal connector comprises a telescoping spinal rod positioned within the second rod housing and goes on to detail the telescoping spinal rod. It is unclear how the second rod housing can house both the rigid spinal rod (of claim 1) and a telescoping spinal rod (claim 17).  Paragraph [0057] addition to the vertebral fixation system and not necessarily as part of it.  However, if the telescoping rod is taken to be part of the system it is also unclear if the telescoping rod is the same as the compressible spinal connector (of claim 1) or is different.  Figures 6 shows the telescoping spinal rod (255), but does not show how it would be used with the components of the vertebral fixation system. Therefore one skilled in the art would not be able to make and use the entire scope of the claimed invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the set screw is magnetic and rotates in the threaded channel in response to a magnetic field”.  It is unclear if the magnetic field is the same or different from the signal recited in claim 1.  For purposes of examination, and based upon a review of the specification, the magnetic field and the signal are assumed to be the same. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pool et al. (US 2010/0217271 A1).

Regarding claim 1, Pool discloses a system for spinal fixation (Abstract), the system comprising: 
a first bone anchor anchored to a first vertebra of a subject (paragraph [0045], Fig. 4, ref. 531), the first bone anchor comprising a first bone fastener attached to a first 
a second bone anchor anchored to a second vertebra in the subject, the second bone anchor comprising a second bone fastener attached to a second rod housing (as shown in Fig. 4, there are two bone anchors, ref. 531); 
a rigid spinal rod seated in the first rod housing to restrict translation of the rigid spinal rod relative to the first bone anchor and in the second rod housing to restrict translation of the rigid spinal rod relative to the second bone anchor (paragraph [0045] discloses a rigid spinal rod ref. 532 housed in both the first and second rod housing to restrict translation, Fig. 4); and 
a compressible spinal connector (Fig. 4, ref. 206 & 208), connected to the rigid spinal rod and anchored to a third vertebra in the subject (Fig. 4), the compressible spinal connector modulates, in response to a signal external to the system, at least one of: tension on the compressible spinal connector; or resistance to compression of the compressible spinal connector (paragraph [0045] discloses an adjustable portion 208 comprising a magnetic assembly that in response to a magnetic signal modulates distraction of ref. 206, thus is dynamically able to adjust the tension and resistance to compression, see Figs. 5A-C and 13A-B for components of the compressible spinal connector and a more detailed view). 

Regarding claim 2, Pool discloses the system of claim 1, wherein the signal is a magnetic field (Fig. 13A-B).  

.

Claim(s) 1, 4 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll et al. (US 2014/0236234 A1).

Regarding claim 1, Kroll discloses a system for spinal fixation (Abstract), the system comprising: 
a first bone anchor anchored to a first vertebra of a subject (paragraph [0032], Fig. 1, ref. 14A), the first bone anchor comprising a first bone fastener attached to a first rod housing (as shown in Fig. 1 there is a fastener attached to the vertebra and a housing to hold rod ref. 12); 
a second bone anchor anchored to a second vertebra in the subject paragraph [0032], Fig. 1, ref. 14B), the second bone anchor comprising a second bone fastener attached to a second rod housing (as shown in Fig. 1 there is a fastener attached to the vertebra and a housing to hold rod ref. 12); 
a rigid spinal rod (paragraph [0032], ref. 12) seated in the first rod housing to restrict translation of the rigid spinal rod relative to the first bone anchor and in the second rod housing to restrict translation of the rigid spinal rod relative to the second bone anchor (paragraph [0039] , Fig. 1); and 

Regarding claim 4, Kroll discloses the system of claim 1, wherein the compressible spinal connector comprises a tether assembly (paragraph [0052], ref. 22A).  

Regarding claim 5, Kroll discloses the system of claim 4, wherein the tether assembly comprises a first flexible tether (Fig. 1, ref. 22A) at least partially wrapped around a structure of the third vertebra (the tether is fully capable of being partially wrapped a structure of a vertebra as this is dependent upon the placement of the system within the body) and connected to the rigid spinal rod to exert tension between the third vertebra and the rigid spinal rod (Fig. 1).

Regarding claim 6, Kroll discloses the system of claim 5, wherein the compressible spinal connector comprises an adjustable tensioner configured to vary tension on the first flexible tether (see Figs. 5-6, 22-24, 27-28 or 45-46 for the various tensioner embodiments).


Regarding claim 8, Kroll discloses the system of claim 5, wherein the tether assembly comprises a second flexible tether (Fig. 1, ref. 22B, paragraph [0032]), fully capable of encircling the structure or a second structure of the third vertebra and a third structure of a fourth vertebra (this is treated as an intended use limitation wherein the second tether is fully capable of being positioned such that it encircles a structure of a fourth vertebra), and wherein the compressible spinal connector comprises an adjustable tensioner configured to vary tension on the second flexible tether (Fig. 1, ref. 20B). 

Regarding claim 9, Kroll discloses the system of claim 6, wherein the adjustable tensioner comprises a turnbuckle comprising a threaded first end coupler (Fig. 23, ref. 532), a second end coupler (Fig. 23, ref. 530), and a rotatable magnet that rotates in response to a magnetic field (ref.. 534), and wherein the rotatable magnet is connected to the threaded first end coupler to cause the threaded first end coupler to rotate about its longitudinal axis when the rotatable magnet rotates (paragraph [0099]).  

Regarding claim 10, Kroll discloses the system of claim 6, wherein the adjustable tensioner comprises a spool about which the flexible tether is wound, and wherein rotation of a spool magnet drives rotation of the spool (ref. 20A is considered to be the 

Regarding claim 11, Kroll discloses the system of claim 6, wherein the adjustable tensioner comprises a locking mechanism configured to maintain tension on the flexible tether when engaged (the ratchet mechanism as shown in Figs 5 - 6).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 2015/0105826 A1).

Regarding claim 20, Green discloses system for spinal fixation (Abstract) comprising: 
a compressible spinal connector connected to a rigid spinal rod implanted in a subject and anchored to a vertebra that is movable relative to the rigid spinal fixation rod (Fig. 25 shows a compressible spinal connector including refs. 706, 723, 703, 708, 726 that is connected to a rigid spinal fixation rod ref. 704), wherein the compressible spinal connector comprises: 
a first flexible tether at least partially wrapped around a structure of the vertebra and connected to the rigid spinal rod to exert tension between the vertebra and the rigid spinal rod (paragraph [0069] and Fig. 25 disclose a first flexible tether ref. 703 that is fully capable of being partially wrapped around a structure of the vertebra such as ref. 106); and 
a second flexible tether encircling the structure or a second structure of the vertebra and a third of a second vertebra (paragraph [0069] and Fig. 25 disclose a 
a magnet mounted to rotate in response to an external magnetic field thereby increasing or decreasing tension on the first or second flexible tether depending on a direction of rotation of the magnet (paragraph [0070], ref. 702, Fig. 26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool et al. (US 2010/0217271 A1) in view of Davis et al. (US 5,611,800).

Regarding claim 18, Pool discloses the system of claim 1, except wherein a second rigid spinal rod is seated in an additional rod housing of an additional bone anchor (Col. 4, ref. 104) that is anchored in at least one of the first and second 

Davis teaches a spinal fixation system in the analogous art of adjustable spinal fixation systems (Abstract).  Davis teaches a fist rigid spinal rod housed in a first and second bone anchor (Cols. 4 - 6, please see remarked Fig. 1 below for further clarification) wherein the first and second anchors are engaged with a first and second vertebra (Fig. 1).  Davis further teaches a second rigid spinal rod is seated in an additional rod housing of an additional bone anchor that is anchored in at least one of the first and second vertebrae, and wherein a transverse connector is fastened to the first rigid spinal rod and the second rigid spinal rod (please see remarked Fig. 1 below). Davis teaches that the number of rigid spinal rods is dependent upon the injury or deformity that the spinal fixation system is attempting to correct and in circumstances where there are two support rods it is desirable to connect them with a transverse connector (ref. 136) for the purpose of maintaining separation between the two rods for therapeutic purposes (Cols. 6 - 7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pool to include the second rigid spinal rod, anchor and transverse connector connecting the two spinal rods, as taught by Davis, to better support and anchor the distraction system of Pool and maintain distance between the two spinal rods. 


    PNG
    media_image1.png
    633
    876
    media_image1.png
    Greyscale




Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittur et al. (US 2008/0281361 A1) in view of Hynes (US 2006/0058792 A1)

Regarding claim 19, Vittur discloses a system for spinal fixation (Abstract) comprising: 
a first bone anchor anchored to a first vertebra of a subject, the first bone anchor comprising a first bone fastener attached to a first rod housing (paragraph [0042] 
a second bone anchor anchored to a second vertebra in the subject, the second bone anchor comprising a second bone fastener attached to a second rod housing (Fig. 1 shows a plurality of bone anchor fully capable of being implanted in a second vertebra); 
a third bone anchor comprising a third bone fastener and a third rod housing, anchored to the first vertebra (Fig. 1 shows a plurality of bone anchor fully capable of being implanted in the first vertebra, specifically Fig. 1 show a bi-lateral orientation of the bone anchors as more fully described in paragraph [0037]); 
a fourth bone anchor, comprising a fourth bone fastener and a fourth rod housing, anchored to the second vertebra (Fig. 1 and paragraph [0037] disclose a plurality of bone anchors, wherein a fourth bone anchor is fully capable of being implanted in the second vertebra oppose the second bone anchor); 
a rigid spinal rod seated in the first rod housing to restrict translation of the rigid spinal rod relative to the first bone anchor and in the second rod housing to restrict translation of the rigid spinal rod relative to the second bone anchor (paragraph [0037] 
a second rigid spinal rod seated in the third rod housing and the fourth rod housing (paragraph [0037] discloses a second rigid spinal rod ref. 30 shown seated between two bone anchors, please see remarked Fig. 1 below), 
26a compressible spinal connector, connected to the rigid spinal rod and anchored to a third vertebra in the subject (Figs. 1-2 and paragraphs [0037, 44] disclose a compressible spinal connector refs. 120, 14, 18) , the compressible spinal connector controls modulates, at least one of: 
tension on the compressible spinal connector; or 
resistance to compression of the compressible spinal connector (paragraph [0051, 53] discloses locking members 200a,200b which lock or resist compression of the linking arms 180), 
wherein the compressible spinal connector comprises: a first flexible tether at least partially wrapped around a structure of the third vertebra and connected to the first and second rigid spinal rods to exert tension between the third vertebra and the first and second rigid spinal rods (the linking arms refs. 180a and 180b connected together via ref. 122 along with lower tether 18 are considered to comprise the first flexible tether, Fig. 1 shows them being connected to the first and second spinal rods to exert tension between a vertebra and the rods.  See remarked Fig. 1 below for further clarification); and a second flexible tether encircling the structure of the third vertebra and a process of a fourth vertebra (the second flexible tether is considered to comprise refs. 14 and upper ref. 18, see remarked Fig.1 below).  


Hynes teaches an intervertebral support system in the related field of spinal fixation systems (Abstract) wherein the system comprises a compressible spinal connector (paragraphs [0022, 32], ref. 23 and Fig. 1 shows the connector connected between two longitudinal elements ref. 27) wherein the connector modulates in response to a signal external to the system (paragraph [0032], Fig. 5) and that the compressible spinal connector comprises a magnet mounted to rotate in response to a magnetic field thereby increasing or decreasing tension the components of the spinal connector (tension would increase or decrease via biasing member 28’’ and magnetically actuated bias adjuster 29”).  Hynes teaches that by replacing non-magnetic system, such as a traditional screw and tool system, the components may be post-operatively re-adjusted (paragraph [0025]) without having to perform any further percutaneous procedures on the patient (paragraph [0032]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the linking arms and locking means of Vittur with the biasing member and magnetically actuated bias adjuster, as taught by Hynes, for the purpose of enabling post-operative re-adjustment without having to perform any further percutaneous procedures on the patient.  

    PNG
    media_image2.png
    851
    1016
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 which lists the prior art used in the current rejection and other analogous related art found.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.